J-S93017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: AI.A. AND AS.A.,             IN THE SUPERIOR COURT OF
MINOR CHILDREN                                         PENNSYLVANIA




APPEAL OF: A.B., MOTHER

                                                     No. 3770 EDA 2015


                Appeal from the Orders Entered October 22, 2015
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-DP-0000357-2013
                                        CP-51-DP-0000527-2013

BEFORE: DUBOW, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY SOLANO, J.:                        FILED FEBRUARY 14, 2017

        A.B. (“Mother”) appeals from the October 22, 2015 orders adjudicating

her daughters, Ai.A., born September 2004,1 and As.A., born August 2010,2

(collectively, “the Children”) as dependent.3 Upon careful review, we affirm.




____________________________________________

*
    Retired Senior Judge assigned to the Superior Court.
1
    Ai.A.’s family court case number is CP-51-DP-0000357-2013.
2
    As.A.’s family court case number is CP-51-DP-0000527-2013.
3
  Mother filed one appeal from two separate orders. Family Ct. Op.,
4/26/16, at 1 n.1. We discourage counsel from filing one appeal from two
orders, but because it does not impede our review, we decline to quash.
TCPF Ltd. v. Skatell, 976 A.2d 571, 574 n.4 (Pa. Super. 2009).
J-S93017-16


        Mother and the Children’s father, C.A. (“Father”) — collectively,

“Parents” — were divorced in 2011. N.T., 10/22/15, at 78-79.4 For about a

year after the divorce, Mother attended mental health therapy.

        On April 17, 2011, the Department of Human Services (“DHS”)

received a Child Protective Services (“CPS”) report (as supplemented, “the

2011 CPS Report”) that Ai.A. had been sexually abused by her biological

brother (“Brother”), who is nine years older than Ai.A.       See Dependency

Pet., 2/20/13, at ¶¶ b-f.5 The 2011 CPS Report stated that the sexual abuse

may have begun two years earlier, when Ai.A. was four years old. Although

Brother had been temporarily removed from Mother’s home and was living

with a family member, that family member could not continue to care for

him, and he returned to Mother’s home in March 2012. On May 2, 2012,

DHS received a General Protective Services (“GPS”) report that Brother had

been indicated as a perpetrator of sexual abuse against Ai.A.6 In early May




____________________________________________

4
  The record is unclear as to the physical and legal custody of the Children
after the divorce. However, Mother appears to have had physical custody of
the Children, based upon the Dependency Petition for Ai.A., dated February
20, 2013, which states, “Location of Child at Filing: [A.B.], mother,” and
upon the Application for Order of Protective Custody for As.A., dated March
13, 2013, which lists the same address for As.A. and Mother.
5
  None of the CPS reports involving the Children were made part of the
certified record.
6
    The GPS report, 5/2/12, is not in the certified record.


                                           -2-
J-S93017-16


2012, Mother removed Brother from her home and placed him in the care of

Youth Emergency Services and, later, Baptists Children’s Services.

       On December 14, 2012, DHS received another CPS report (“the 2012

CPS Report”) that Ai.A. was inappropriately touched by R.Z., the son of

Father’s girlfriend (“Father’s Girlfriend”).7 See Dependency Pets., 7/24/15,

“Statement of Facts,” at ¶ b.8

       On February 20, 2013, DHS filed a dependency petition for Ai.A. On

March 7, 2013, the family court entered an order declaring Ai.A. dependent

but allowed her to remain in Mother’s physical custody, subject to DHS’s

supervision.

       “On March 11, 2013, DHS received a CPS report which alleged that

[Mother] punched [Ai.A.] in the face, causing a bruise, and that [Mother]

was physically and emotionally abusive to the [C]hildren and suffered from

mental health problems.” Dependency Pets., 7/24/15, “Statement of Facts,”

at ¶ c. Two days later, on March 13, 2013, DHS applied for and obtained

orders of protective custody for the Children, and DHS assigned Herbert

Brooks as the Children’s social worker. N.T. at 10. The next day, a shelter

____________________________________________

7
  R.Z. was seventeen years old as of the date of the dependency hearing and
the orders at issue. N.T. at 50.
8
  Although separate dependency petitions were filed on July 24, 2015 for
Ai.A. at Docket No. 357-2013 and for As.A. at Docket No. 527-2013, their
content is identical.    See Dependency Pets., 7/24/15 (unpaginated).
Paragraph citations therefore apply to both petitions.


                                           -3-
J-S93017-16


care hearing was held, and the family court concluded that it would be

contrary to the welfare of the Children and against their best interests for

them to remain in Mother’s home. Family Ct. Op., 4/26/16, at 3, 9 (citing

Shelter Care Orders, 3/14/13, at 1; N.T. at 17-18).               The Children were

placed in foster care through Elwyn, a human services organization.

      On March 26, 2013, after a hearing, the family court entered a

permanency review order for Ai.A. in which it concluded that Ai.A. was safe

in   the   current   placement    setting,   i.e.,   foster    care     through   Elwyn.

Permanency Review Order, 3/26/13, at 1. The family court also entered a

continuance order for As.A. Continuance Order, 3/26/13, at 1. Both orders

granted Mother supervised visits and ordered her to receive a parenting

capacity evaluation. Permanency Review Order, 3/26/13, at 1; Continuance

Order, 3/26/13, at 1.

      Mother’s behavior during these court-ordered supervised visits was

“inappropriate,” because she did not want an agency worker walking with

her during the visits. Family Ct. Op. at 8-9 (citing N.T. at 16, 20); see also

N.T. at 77-78. Moreover, although Mother attended the ordered parenting

capacity evaluation, she stayed on the telephone throughout the evaluation.

When DHS asked her to hang up her phone, she refused, and the evaluation

was never completed.

      Following      permanency    review    hearings     on    April    25,   June   6,

September 5, and November 6, 2013, the family court continued to keep the


                                       -4-
J-S93017-16


Children in foster care. Meanwhile, between 2013 and 2014, Mother again

sought mental health therapy.            N.T. at 79-80.9   On February 6, 2014,

physical custody of the Children transferred to Father, but DHS retained

legal custody. Permanency Review Orders (Non-Placement), 2/6/14, at 1.

       On April 29, 2014, following another hearing, the family court decided

that the Children were no longer dependent. Mr. Brooks ceased serving as

the Children’s DHS social worker at this time. N.T. at 10-11.

       There is nothing in the court record regarding the Children again until

July 20, 2015, when DHS received a CPS report (“the 2015 CPS Report”)

alleging that R.Z. (the son of Father’s Girlfriend) had been sexually abusing

Ai.A. for several weeks. These allegations were similar to those in the 2012

CPS Report.       Dependency Pets., 7/24/15, “Statement of Facts,” at ¶ e.

“[Ai.A.] stated that the recent sexual abuse has happened five times at the

family’s home.” Id. The 2015 CPS Report alleged that because Father and

Father’s Girlfriend did not believe Ai.A. when she had reported the earlier

incidents of abuse, Ai.A. had recanted her statements about the earlier

abuse to avoid disrupting the family and again being placed in foster care.

Family Ct. Op. at 6. In addition, the 2015 CPS Report alleged —

       that [R.Z.] lives primarily with his [biological f]ather but visits
       his mother, [Father’s girlfriend]; that Ai.A. has post-traumatic
       stress disorder (PTSD) and is receiving counseling; that Father is
____________________________________________

9
  In her testimony, Mother could not be more specific about the dates. N.T.
at 79-80.


                                           -5-
J-S93017-16


      employed and [Father’s Girlfriend] is pregnant; that there are a
      number of adults and children who reside in the home; and the
      Children have had limited contact with A.B., Mother, during the
      last two years.

Family Ct. Op. at 7.

      On the day of the 2015 CPS Report, DHS visited Father’s home and

met with Father’s Girlfriend while her son and Father were not home.

Dependency Pets., 7/24/15, “Statement of Facts,” at ¶¶ f-h; N.T. at 55. The

next day, Father brought Ai.A. to DHS and requested that she be placed in

foster care. Later that day, DHS obtained orders of protective custody for

the Children and placed them together in a foster home through Asociacion

Puertorriquenos En Marcha (“APM”).

      On July 23, 2015, after holding a shelter care hearing, the family court

returned legal custody of the Children to DHS. Family Ct. Op. at 8 (citing

Shelter Care Orders, 7/23/15, at 1). The family court stated that it did not

consider Mother to be an appropriate resource. The Parents were granted

supervised visits twice weekly. Shelter Care Orders, 7/23/15, at 2.

      The next day, DHS filed dependency petitions for the Children.      The

court held a hearing on those petitions on October 22, 2015, at which both

Parents were present. Family Ct. Op. at 8 (citing N.T. at 8-12). Because

Mother raises several issues about the conduct of that hearing, we recount it

at some length.




                                     -6-
J-S93017-16


       The court first heard testimony from Mr. Brooks, who told the court

that specific orders had been entered regarding Mother. N.T. at 11-12. The

following exchange then occurred:

       Q:   What were some of the orders that she — the Department
       needed her to do and the Court had requested her to do?

       A:    One of the orders was that Mother would have a parenting
       capacity evaluation. Mother did have — she did attend the
       evaluation, but we received some information . . . that Mother
       was inappropriate during the evaluation.

Id. at 12.     Mother’s counsel then objected.   Id.   When the family court

inquired about the nature of the objection, Mother’s counsel replied that “it’s

certainly hearsay. If there’s Court orders, . . . then they’re in the record.”

Id. at 12-13.      DHS’ counsel explained that this case had previously been

before the family court in 2014, and Mother’s counsel again objected. Id. at

13.    DHS’ counsel continued that “it relates to dependency issues with

Mother.”     Id.   The family court overruled the objection.   Id.    Mother’s

counsel replied that “[t]here was an expungement, and [he had] a copy of

the order. . . . [His] objection [was] to references to anything that was

covered by the expungement order.” Id. at 14-15.10 The family court again



____________________________________________

10
     On August 29, 2013, an expungement order was entered by the
Commonwealth of Pennsylvania, Department of Public Welfare, Regional
Manager, Bureau of Hearings and Appeals, “In the Appeal of : R.A. In re:
A.A., ChildLine No.: 510179918, BHA Docket No.: XXX-XX-XXXX.” A copy of
it is included in the court record for Ai.A., at Docket No. CP-51-DP-0000357-
2013, and labelled “DHS-1.” No additional information, such as when it was
(Footnote Continued Next Page)


                                           -7-
J-S93017-16


overruled the objection. Id. at 15. Later in his testimony, Mr. Brooks stated

that Mother was never in compliance with her mental health treatment.

Family Ct. Op. at 9 (citing N.T. at 17).

      DHS’ counsel also asked Mr. Brooks about Mother’s supervised visits,

and Mr. Brooks testified about what an “agency worker reported.” N.T. at

19. Mother’s counsel objected, and after confirming that Mr. Brooks “c[a]me

by this knowledge” from his “review of the records,” the family court

overruled the objection. Id. Mother’s counsel objected again, citing Pa. R.

Evid. 803(6), 1003, relating to “best evidence and business records” and

“how to substantiate them by producing the records in court.”                  Id.   The

family court again overruled the objection. Id.

      During cross-examination, Mr. Brooks stated that he did not have the

DHS records upon which he relied with him in court.                    N.T. at 24.   The

following exchange then occurred:

      [MOTHER’S COUNSEL]:                     And so all your testimony is from
      your recollection?

      MR. BROOKS: Well, we did – I did speak with our attorney,
      yes. . . . I did remember some of it, yes.

      [MOTHER’S COUNSEL]:                     Some of it, but not all of it?

      MR. BROOKS:            Not all of it.



                       _______________________
(Footnote Continued)

introduced as an exhibit or to what incident it refers, is included in the
record.


                                              -8-
J-S93017-16


      [MOTHER’S COUNSEL]:            Can you say which parts you did
      not recall, except for going over the records with your attorney?

      MR. BROOKS:       No. I can’t say what I did not recall.

      [MOTHER’S COUNSEL]:            It’s kind of mixed together?

      MR. BROOKS:       I did not recall.

Id. at 25-26. At the end of the cross-examination, the family court related:

      And for the record, I have an independent memory of those
      events that occurred that resulted in my discharge of the
      [C]hildren to the [F]ather. And the testimony regarding the
      Mother’s activities and compliance were part of the hearings that
      were conducted before me prior to that date. . . . There are
      certain responsibilities, which I’m sure you’re aware of, Counsel,
      to review the record, so that you have a complete picture of the
      case.

Id. at 27-28.

      Next, the family court heard from Jennifer Brerton, Ai.A.’s trauma-

focused therapist at Children’s Crisis Treatment Center for over two years.

N.T. at 29-30, 36-37. Ai.A. was referred to that Treatment Center due to a

history of sexual abuse and was still in therapy at the time of the hearing.

Ms. Brerton testified that Ai.A. told her that in addition to being sexually

abused by R.Z., she had been sexually abused by Brother.            Id. at 30-31.

Ms. Brerton also described her sessions with the Parents.        She stated, “At

times, Mother acknowledged the alleged sexual abuse by [R.Z.]; but at

times, varied with acknowledging the sexual abuse by [Brother].” Id. at 31-

32.   Father, conversely, believed the allegations of sexual abuse against

Brother but doubted the allegations against R.Z. Id. at 34, 37-38. During


                                      -9-
J-S93017-16


cross-examination, Ms. Brerton clarified that Ai.A. has alleged “multiple

incidents” by Brother “over a few year period.” Id. at 40.

       When asked during re-direct examination about Mother’s contact with

Ai.A., Ms. Brerton answered that “it’s hard for me to speak to. I haven’t had

any contact with Mother since about two — a year-and-a-half, two years.”

N.T. at 46.      DHS’ counsel then asked Mr. Brerton whether she would

recommend that the Parents have supervised or unsupervised visits with the

Children, and Mother’s counsel objected, arguing that, “regarding Mother,

[Ms. Brerton] doesn’t have any recent information.” Id. at 47. The family

court overruled the objection, and Ms. Brerton responded that she “would

feel uncomfortable saying unsupervised visits.” Id.

       Shareena Johnson, the DHS social worker who investigated the 2015

CPS Report, subsequently testified.            N.T. at 48.   She recounted that DHS

had determined that the report, with allegations against R.Z., was

“unfounded,” although she added that she “can’t speak of what happened

prior to [her] receiving this case.” Id. at 49, 51.

       When asked if she had any concerns about Mother being reunified with

Ai.A., Ms. Johnson answered affirmatively. N.T. at 51.11 When asked her

____________________________________________

11
   Similarly, when asked whether she had any “ongoing concerns” about
Ai.A. being reunified with Father, Ms. Johnson replied, “The child expressed
concerns to be around this perpetrator [R.Z.]. I can’t speak of what
happened prior to me receiving this case, but the child has concerns to —
with the access that’s allowed for [R.Z.].” N.T. at 51.


                                          - 10 -
J-S93017-16


basis for this answer, she said that she “had the chance to go into the

system and read prior reports.” Id. Ms. Johnson mentioned “three indicator

reports that Mother had for physical abuse, one with [Ai.A.]”          Id. at 52.

Before Ms. Johnson could continue, Mother’s counsel objected, claiming

“hearsay.” Id. The family court replied, “Okay. You can cross-examine the

witness.” Id.12 Ms. Johnson agreed that any concerns she had about As.A.

living with Mother were “historical.” Id. at 54. Ms. Johnson further testified

that As.A. did not indicate any inappropriate contact with R.Z. Id. at 53. As

of the date of the hearing, R.Z. lived with his father, not with his mother,

but DHS did not have an address on file. Id. at 54.

         At the end of DHS’ case, Karima Muhammed, the APM case manager

responsible for placing the Children in a foster home, testified that the

Children’s safety and needs were being met through their foster home. N.T.

at 61.

         After DHS concluded its case, Father testified that he had completed

caregiver sessions with Ms. Brerton in the past and is willing to resume the

sessions. N.T. at 75-76.

         Finally, Mother testified that she knew that R.Z. no longer lived with

Father and Father’s Girlfriend, but she said she still did not want R.Z. around

either of the Children.        N.T. at 83.     When asked if she believed Ai.A.’s
____________________________________________

12
   When given the opportunity to cross-examine Ms. Johnson, Mother’s
counsel stated that he had “[n]o questions.” N.T. at 58.


                                          - 11 -
J-S93017-16


allegations of sexual abuse by R.Z. and Brother, Mother answered, “I don’t

believe every story, no. . . . [A]t first I believed the story when she talked

about [R.Z.]. . . . In the beginning, as a mother, you do. As a parent, you

would think so. But as time went on, no.” Id. at 80-81. When asked again,

directly by the family court, whether she believed that her son, Brother,

sexually abused Ai.A., she answered, “No.” Id. at 85.

       Mother presented no evidence about current or recent mental health

treatment, parenting classes, anger management, or any other service

showing that she was attempting to ameliorate any previously identified

concerns. See N.T. at 77-92. When asked what she ultimately wanted for

the Children, Mother testified that she thought that the Children “need to be

with both of their parents [u]nsupervised.” Id. at 86. Mother believed that

she and Father “were good parents.” Id.

       At the conclusion of the dependency hearing, the family court granted

the dependency petitions.         Orders of Adjudication and Disposition — Child

Dependent, 10/22/15, at 1.13              The family court “found credible and

persuasive the testimony of the DHS witnesses,” but made no credibility

determinations as to the Parents. Family Ct. Op. at 14. The family court
____________________________________________

13
   Although two separate orders of adjudication and disposition were entered
for Ai.A. at Docket No. 357-2013 and for As.A. at Docket No. 527-2013,
their content is identical, except that Ai.A’s order adds that APM must
continue transporting Ai.A. to the Children’s Crisis Treatment Center. Order
of Adjudication & Disposition – Child Dependent, 10/22/15, Docket No. 357-
2013, at 2.


                                          - 12 -
J-S93017-16


concluded that it was in the best interests of the Children that they be

removed from Father’s home and placed in foster care.                 Orders of

Adjudication and Disposition — Child Dependent, 10/22/15, at 1.                It

continued supervised visitation by the Parents. Id. at 2.14

       On November 23, 2015, Mother timely filed a notice of appeal. 15 Her

brief raises the following issues for our review:

       1.   Was [Mother] denied Due Process, [(A)] in that she was
       not served with Notice and Petition, and [(B)] in that
       inadmissible hearsay was the sole evidence presented by DHS?

       2.   Did DHS fail to prove grounds for dependency by “clear
       and convincing” evidence?

Mother’s Brief at 4. We have reordered Mother’s issues for clarity and will

first address her service claim, then her challenge to the evidence, and

finally her hearsay issues.

       We consider Mother’s issues in light of our well-settled standard of

review:



____________________________________________

14
   On November 19, 2015, Mother filed a motion for reconsideration.           No
action was taken on that motion.
15
     Thirty days after October 22, 2015, was November 21, 2015 — a
Saturday; November 23, 2015, was the first business day thereafter.
Although the appeal was timely filed, there was considerable delay in the
filing of the certified record in this Court.        That record was due on
December 23, 2015, but we did not receive it until April 27, 2016. Thus, the
briefing schedule for this appeal was delayed for over four months. Such a
delay is not acceptable, particularly in a Children’s Fast Track appeal like this
one.


                                          - 13 -
J-S93017-16


        The standard of review which this Court employs in cases of
        dependency is broad. However, the scope of review is limited in
        a fundamental manner by our inability to nullify the fact-finding
        of the lower court. We accord great weight to this function of
        the hearing judge because he is in the position to observe and
        rule upon the credibility of the witnesses and the parties who
        appear before him. Relying upon his unique posture, we will not
        overrule his findings if they are supported by competent
        evidence.

In re D.A., 801 A.2d 614, 617–18 (Pa. Super. 2002) (en banc) (citation

omitted).

        On appeal, Mother first argues that she was not served with notice and

with the dependency petition and that her due process rights therefore were

violated. Mother’s Brief at 10. However, Mother’s Rule 1925(b) Statement

said nothing about a lack of alleged service and notice. 16 Mother did include


____________________________________________

16
     The lengthy Rule 1925(b) Statement raised these issues:

        1.    Evidence was presented, and admitted by the court into
        evidence, of alleged child abuse.     All of this was done in
        contravention of court order expunging those records, as counsel
        argued to the court.

        2.     The majority of the evidence presented was hearsay,
        admitted over objection.       A witness testified as to their
        recollection of records which they had read, but which were not
        presented in court. Proper foundation was not laid under Pa.R.E.
        803(6) and 1002.

        3.     Over objection, a witness was permitted to read from
        notes, without a proper foundation having been laid under
        Pa.R.E. 803.1(3). Furthermore, the notes were not provided to
        all counsel, though request was made to the court, nor were the
        notes offered into evidence.

(Footnote Continued Next Page)


                                          - 14 -
J-S93017-16


in that Statement a claim that the trial court erred by “[d]enying Due

Process of Law to . . . Mother, as guaranteed by the Constitutions of the

Commonwealth of Pennsylvania and of the United States of America,”

Statement ¶ 6, but that claim was far too vague to preserve the specific

service issue that Mother now presents.             The family court held that the

service issue was waived, Family Ct. Op. at 15, and we agree. As Mother

did not properly preserve her claims as to service and notice in her Rule

1925(b) Statement, she cannot raise those claims on appeal to this Court.

See Pa.R.A.P. 302(a); In re C.P., 901 A.2d 516, 522 (Pa. Super. 2006).

Hence, we decline to address this issue.
                       _______________________
(Footnote Continued)

      4.   The adjudicatory and dispositional stages of the hearing
      were combined, in violation of the Juvenile Act.

      5.    Grounds for dependency were not proven by "clear and
      convincing evidence".

      6.    Denying Due Process of Law to . . . Mother, as guaranteed
      by the Constitutions of the Commonwealth of Pennsylvania and
      of the United States of America.

      7.    [Mother] reserves supplement the right to expand and to
      this Concise Statement, and to raise additional issues in her
      Appellant's Brief, for the following reasons:

             a.    Pursuant to Children's Fast Track Rules, this Concise
             Statement is being filed at the same time as is the Notice
             of Appeal and Order for Transcript,

             b.     Therefore, this Concise Statement must be prepared
             and filed without benefit of a copy of the Transcript.

Mother never supplemented this Rule 1925(b) Statement.


                                           - 15 -
J-S93017-16


       Next, we consider Mother’s contention that “grounds for dependency

were not proven by “clear and convincing evidence.” Mother’s Brief at 22.

In the instant case, DHS alleged in its dependency petition that the Children

were dependent as defined in 42 Pa.C.S. § 6302(1).17        Dependency Pets.,

7/24/15, at ¶ 6. That section defines a dependent child as one who:

       is without proper parental care or control, subsistence, education
       as required by law, or other care or control necessary for his
       physical, mental, or emotional health, or morals. A
       determination that there is a lack of proper parental care or
       control may be based upon evidence of conduct by the parent,
       guardian or other custodian that places the health, safety or
       welfare of the child at risk, including evidence of the parent's,
       guardian's or other custodian's use of alcohol or a controlled
       substance that places the health, safety or welfare of the child at
       risk[.]

42 Pa.C.S. § 6302(1). Regarding an allegation of dependency, our Supreme

Court stated in In re M.L., 757 A.2d 849, 850–51 (Pa. 2000):

       A court is empowered . . . to make a finding that a child is
       dependent if the child meets the statutory definition by clear and
       convincing evidence.      If the court finds that the child is
       dependent, then the court may make an appropriate disposition
       of the child to protect the child's physical, mental and moral
       welfare, including allowing the child to remain with the parents
       subject to supervision, transferring temporary legal custody to a
       relative or a private or public agency, or transferring custody to
       the juvenile court of another state.

Id.




____________________________________________

17
   42 Pa.C.S. § 6302 enumerates ten different definitions of a “Dependent
child.” 42 Pa.C.S. § 6302(1)-(10). Only subsection (1), is at issue here.


                                          - 16 -
J-S93017-16


       We agree with and accept the family court’s opinion as to its reasons

for finding the Children dependent:

       This [c]ourt found clear and convincing evidence to Adjudicate
       the Children Dependent pursuant to 42 Pa.C.S.A. §6302. The
       record demonstrates Mother’s ongoing inability to provide
       parental care or control for the physical, mental, or emotional
       health, or morals of the Children.

       Ms. Johnson, DHS Social Worker, testified credibly she would
       have concerns with Mother being able to adequately protect
       As.A., because of her history of physical abuse. [N.T. at 54.]

       Another former DHS Social Worker, Mr. Brooks, testified that to
       his knowledge Mother was never in compliance with her mental
       health treatment. [N.T. at 17.]

       Further, Mother testified she did believe Ai.A. in the beginning
       about the sexual abuse, but as time went on she did not believe
       that [Brother] had abused her. [N.T. at 83.]

                                          ***

       After hearing the credible testimony of the DHS witnesses, the
       [c]ourt concluded that “the [P]arents have a continuing issue
       regarding their acceptance of each other and they cast grave
       doubts on the credibility of one another. . . . And [the family
       court’s] concern is that the Children would suffer as a result of
       the lack of priority by either parent to their safety and
       wellbeing.” [N.T. at 93.]

       Further, the [c]ourt was guided by the testimony of the therapist
       and stated, “first there has to be therapy for the oldest Child.
       And [it has] had the benefit of the therapist’s testimony over a
       number of hearings[18] and [it] find[s] her to be credible.” [N.T.
       at 94.]

____________________________________________

18
   The record is unclear as to whether the family court meant “a number of
hearings” in these actions regarding the Children or “a number of hearings”
involving the therapist in other cases.


                                          - 17 -
J-S93017-16


      The [c]ourt reasoned, “The concern is that each parent
      diminishes the likelihood that [Ai.A.] was abused. There seems
      to be an ability to accept the fact that [Ai.A.] was abused by the
      other child, but not by my child. The reality is that [Ai.A.] was
      exposed and vulnerable to both of these potential perpetrators.
      And [the family court] find[s] it troubling that there’s a desire to
      protect the adult and a lack of understanding of the necessity to
      protect the vulnerable Child and that disturbs [the court]. And
      that’s why [it] find[s] that [the Parents] are not able to care for
      [Ai.A.] at present or protect [Ai.A.] at present.          And the
      youngest Child will remain in placement because the failure to
      perceive the threat to the older Child must be taken into
      consideration when [the family court] consider[s] their ability to
      protect the youngest Child. Therefore, [the Children] will remain
      in care, in custody.” [N.T. at 94-95.]

Family Ct. Op. at 12-13, 15-16.

      We note that Mother presented no evidence contradicting the DHS

witnesses.    She provided no proof of current or recent mental health

treatment,   parenting   classes,   anger     management   classes,   or     other

treatment. See N.T. at 77-92. We have reviewed the record and conclude

that it supports the trial court’s findings.   Consequently, we hold that the

family court properly found that DHS met its burden by clear and convincing

evidence to adjudicate the Children dependent pursuant to 42 Pa.C.S. §

6302(1).

      Mother next contends that “[t]he evidence presented by DHS to prove

dependency was entirely inadmissible hearsay and should not have been

allowed. This Court has long held that depriving a parent of the opportunity

to confront and cross-examine adverse witnesses violates the constitutional

right of Due Process.” Mother’s Brief at 8, 13. Mother continues:


                                     - 18 -
J-S93017-16


     Ms. Muham[m]ed testified as to the children being safe in the
     current placement, and not as to grounds for adjudication. [N.T.
     at 60-63.]

     Ms. Brerton had been a [Children’s Crisis Treatment Center]
     therapist for [Ai.A.] for about 2 ½ years. [DHS’ counsel] asked
     her whether she had a recommendation. Her answer was that
     “as to mother, it's hard for me to speak to . . . I haven't had any
     contact with mother, since about 2 --1 and ½ -- 2 years. . . ."
     [N.T. at 46-47.]

     [DHS’ counsel] persisted, and asked if she would recommend
     visits. Mother's counsel objected, on the basis that "I think she
     said that she doesn't have any recent information". The court
     overruled that objection, and the witness finally speculated as to
     her concerns if mother was to have visits. [N.T. at 47-48.]

     Ms. Johnson testified that she was assigned to investigate the
     CPS report of July 20, 2015. She said "... I can't speak of what
     happened prior to me receiving this case. .... I've had the chance
     to go into the system and read prior reports...[.]” [N.T. at 51-
     52.]

     Mother's counsel objected, on the basis of hearsay, and that
     there had been an expungement order as to the CPS report. The
     court declined to sustain the objection, and instead offered "you
     can cross examine [the witness.” N.T. at] 52.

     Mr. Brooks was the chief witness for DHS. [During his direct
     examination, h]e said that his involvement with the case was
     "March 13, 2013 until December 13, 2013". [N.T. at] 10.
     During the course of his testimony, Mr. Brooks made mention of
     "prior orders" and similar references. Only at that point did it
     become apparent to mother’s counsel that there had been a
     prior case involving this family, and that Mr. Brooks’ testimony
     dealt with that prior case. [N.T. at] 10-12. . . .

     Mother’s counsel made at least five objections during the course
     of Mr. Brooks’ testimony, all of which were overruled. To the
     extent that counsel was able to articulate his objections, he
     referenced "hearsay", "expungement", and “Rule of Evidence
     803[(6)] and Rule [1003], best evidence and business records,
     how to – how to substantiate them by producing the records in
     the Court.” [N.T. at 12-15,] 17, 19.

                                   - 19 -
J-S93017-16



      Upon cross-examination, Mr. Brooks acknowledged that the
      bases for his testimony were 1) records, which he did not bring
      to court with him, and 2) discussions with his attorney, including
      matters which were not in his recollection. Mr. Brooks candidly
      stated that he "could not say what he recalled was discussed
      with his attorney, versus what was from his recollections. [N.T.
      at 24-27.]

Mother’s Brief at 17-19.

      “The question of whether evidence is admissible is a determination

that rests within the sound discretion of the trial court and will not be

reversed on appeal absent a showing that the court clearly abused its

discretion.”   Moroney v. Gen. Motors Corp., 850 A.2d 629, 632 (Pa.

Super.), appeal denied, 862 A.2d 1256 (Pa. 2004). “The basic requisite for

the admission of any evidence is that it be both competent and relevant.

Evidence is competent if it is material to the issues to be determined at trial,

and relevant if it tends to prove or disprove a material fact in issue.” Id.

      Generally, a “witness may testify to a matter only if evidence is

introduced sufficient to support a finding that the witness has personal

knowledge of the matter.       Evidence to prove personal knowledge may

consist of the witness's own testimony.” Pa. R. Evid. 602.

      Hearsay “is an out-of-court statement offered to prove the truth of the

matter asserted in the statement.        The rule against admitting hearsay

evidence stems from its presumed unreliability, because the declarant

cannot   be    challenged   regarding   the   accuracy   of   the   statement.”

Commonwealth v. Chmiel, 889 A.2d 501, 532 (Pa. 2005) (citation

                                     - 20 -
J-S93017-16


omitted).    Even if a court erred by admitting hearsay, the appellant must

still establish that the court’s error was reversible error.       In re M.T., 607
A.2d 271, 280-81 (Pa. Super. 1992) (per curiam).19

       As quoted above, Mother’s brief cites multiple instances of alleged

hearsay during the testimony of each of DHS’s witnesses. Nevertheless, for

the majority of these alleged hearsay instances — specifically, all of Mother’s

objections to Ms. Muhammed’s and Ms. Brerton’s testimony and to Mr.

Brooks’s cross-examination — Mother did not object based on hearsay

during the dependency hearing, and the family court never discussed

hearsay when ruling on the objections.             N.T. at 24-27, 46-48, 60-63.   As

Mother failed to object on the basis of hearsay in the family court and as the

specific grounds were not apparent from the record, these particular

challenges are not preserved for appellate review.              Commonwealth v.

Parker, 104 A.3d 17, 29 (Pa. Super. 2014); Pa. R. Evid. 103(a)(1).

       Mother did make a hearsay objection during the testimony of Ms.

Johnson. See Mother’s Brief at 17-18 (quoting N.T. 51-52). When asked for

the basis for her concerns about Mother being reunified with Ai.A., Ms.

Johnson referred to past reports in the file regarding physical abuse by

Mother. N.T. 51-52. Mother’s objection stopped further testimony on this

____________________________________________

19
   We may rely on cases predating the enactment of the Pennsylvania Rules
of Evidence to the extent they comport with the rules. Commonwealth v.
Aikens, 990 A.2d 1181, 1185 n.2 (Pa. Super. 2010).


                                          - 21 -
J-S93017-16


point, but her brief nevertheless cites this one answer by Ms. Johnson as

improper because it referred to information in DHS records that were not

actually introduced at trial. Mother fails to establish, however, how this one

answer was so harmful as to justify relief. The court responded to counsel’s

objection by stating, “Okay. You can cross-examine the witness.” Id. at 52.

But when the time came to cross-examine Ms. Johnson, Mother’s counsel

chose not to do so. See N.T. at 58.

      Mother’s brief presents as prejudicial the testimony by Ms. Johnson

that, when discussing her assignment to investigate the 2015 CPS Report,

she “said ‘... I can't speak of what happened prior to me receiving this case.

. . . I've had the chance to go into the system and read prior reports . . . .’”

Mother’s Brief at 17. But that statement, which can be read as Ms. Johnson

purposefully excluding references to events that happened before she

became involved in Ai.A.’s case, was made in the context of concerns about

Ai.A. being reunified with Father, not with Mother.      See N.T. at 51.    We

therefore do not see how it could have prejudiced Mother.

      The remainder of Ms. Johnson’s testimony consisted of matters within

her personal firsthand knowledge, about which she was free to testify.

Pa.R.E. 602 (“[a] witness may testify to a matter” of which “the witness has

personal knowledge”). Her testimony was both competent and relevant to

the issues to be determined, Family Ct. Op. at 12 & 13 n.3, and thus was

admissible. Moroney, 850 A.2d at 632.


                                     - 22 -
J-S93017-16


       Mother also maintains that hearsay was improperly admitted during

the direct examination of Mr. Brooks.              Mother’s Brief at 18 (citing and

quoting excerpts from N.T. at 10-15, 17, 19). But a review of the record

discloses that the family court did not rely on any of Mr. Brooks’s references

to the DHS record in reaching its decision. See Family Ct. Op. at 12-13, 15-

16.    The only part of Mr. Brooks’s testimony which the family court

referenced was a fact that came from Mr. Brooks’s direct knowledge — that,

“when [he] had the case” Mother was never “in compliance with mental

health treatment, to [his] knowledge.” N.T. at 17; see Family Ct. Op. at 13.

As recounted above, Mother offered no evidence disputing Mr. Brooks’s

statements about her failure to obtain mental health treatment.                See

generally N.T. at 77-92. Therefore, even if Mr. Brooks’ testimony included

hearsay (an issue we need not reach20), the admission of that evidence was

harmless.

       In sum, upon review of Mother’s hearsay objections, we fail to see

error sufficient to justify reversal of the trial court’s judgment. As noted, we

defer to a trial court on evidentiary issues.           We see no clear abuse of

discretion here. And, apart from that deference, we conclude that any error

that might have occurred was harmless when viewed in the context of the

entire record. There was overwhelming and clear and convincing admissible
____________________________________________

20
   The trial court held that the testimony was admissible under Rule 803(6)
of the Rules of Evidence, which deals with business records.


                                          - 23 -
J-S93017-16


evidence in support of dependency from the testimony of Ms. Johnson, Ms.

Brerton, and Mother herself. See N.T. at 29-40, 54, 83; M.T., 607 A.2d at

280-81. We therefore affirm the trial court’s judgment.

        Orders affirmed.

        Judge Dubow did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2017




                                      - 24 -